—In an action for a divorce and ancillary relief, Christina Griffin appeals from an order of the Supreme Court, Westchester County (Shapiro, J.), entered September 20, 2001, which, in effect, denied her motion to quash a subpoena duces tecum to the extent that she was directed to comply with the portion of the subpoena that pertained to financial matters of the parties to the action.
Ordered that the order is reversed, on the law, with costs, and the motion to quash the subpoena is granted in its entirety.
The subpoena duces tecum that was served upon the nonparty appellant was facially invalid and unenforceable, because it neither contained nor was accompanied by a notice setting forth the reason why such disclosure was sought (see CPLR 3101 [a] [4]; Matter of Ehmer, 272 AD2d 540; Lazzaro v County of Nassau, 240 AD2d 546). Moreover, it was not established that there were special circumstances warranting disclosure from a nonparty (see Wurtzel v Wurtzel, 227 AD2d 548). Accordingly, the motion to quash the subpoena should have been granted in its entirety. Feuerstein, J.P., Smith, O’Brien and Goldstein, JJ., concur.